Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 MENTOR GRAPHICS CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ` April 27, 2011 Dear Fellow Mentor Graphics Shareholders: Our Annual Meeting of Shareholders is two weeks away on Thursday, May 12, 2011. Your Board of Directors urges you to support the team that has delivered excellent results and created value for shareholders. Carl Icahn is trying to replace three of Mentor Graphics nominees with his own, hand-picked nominees. Icahns primary aim is to provide himself with a liquidity event through a public sale process that has substantial regulatory and commercial risk and is likely to destroy the shareholder value that your company is creating. SUPPORT THE BOARD THAT HAS DELIVERED EXCELLENT RESULTS AND VALUE CREATION BY ELECTING MENTOR GRAPHICS NOMINEES Under the leadership of your current Board, Mentor Graphics has focused on areas of EDA where we have number one positions or the potential to have number one positions and high growth non-traditional EDA markets such as transportation. We are confident that by continuing to execute this strategy, Mentor Graphics growth will continue to exceed the underlying growth of traditional EDA. The strength of this strategy is reflected in Mentor Graphics stock price, which has outperformed its two closest competitors  Synopsys, Inc. and Cadence Design Automation, Inc.  and general market indices, over the relevant one, three and five year periods. Mentor Synopsys Cadence NASDAQ Mentor Composite Rank 1 Year 51% 15% 35% 12% #1 3 Years 58% 21% (9)% 19% #1 5 Years 27% 22% (46)% 21% #1 We expect to continue to deliver excellent results in the current fiscal year. We intend to return approximately $150 million of capital to shareholders through stock repurchases or dividends over the next three years. REJECT ICAHNS PLAN A FOR HIS NOMINEES  SEEKING ELECTION ON A PLATFORM OF A RISKY PUBLIC SALE PROCESS Icahns Plan A remains a risky and potentially destructive public sale process for your company  a process that is designed for Icahn to profitably exit the position he has taken in Mentor Graphics. Icahn continues to ignore the regulatory obstacles to any transaction with Synopsys or Cadence, despite knowing that the analysis we recently performed shows that serious regulatory risks to any transaction with Synopsys or Cadence remain. Icahn continues to ignore the destruction of value through loss of customers and employees from any failed process to sell the company. REJECT ICAHNS PLAN B FOR HIS NOMINEES  SEEKING ELECTION ON A PLATFORM OF ATTEMPTING TO TAKE CREDIT FOR ELEMENTS OF MENTOR GRAPHICS CURRENT STRATEGY We believe that Icahn has now come up with a Plan B because his Plan A is not workable. In truth, Icahns Plan B is nothing more than an attempt by Icahn to take credit for two elements of Mentor Graphics existing strategy  SG&A expense reduction and share repurchase. Despite offering no details or new suggestions, Icahn is presenting elements of Mentor Graphics current strategy as his own. You do not need new directors to do what your Board is already doing today. MENTOR GRAPHICS NOMINEES ARE PART OF A BOARD AND MANAGEMENT TEAM THAT HAVE THE RIGHT STRATEGY TO DELIVER CONTINUED SHAREHOLDER VALUE CREATION Your Board unanimously believes that continued execution of our strategic plan offers the greatest value to all Mentor Graphics shareholders and urges shareholders to reject Icahns platform and his nominees. Your vote is important and we urge you to vote for your Boards nominees TODAY by telephone, Internet or by signing, dating and returning the WHITE proxy card in the postage-paid envelope provided. On behalf of your Board of Directors, we appreciate your support and continued interest in Mentor Graphics. If you have any questions please contact MacKenzie Partners, Inc., which is assisting us in connection with this years Annual Meetings, at (212) 929-5500 or TOLL-FREE at (800) 322-2885. Sincerely, Walden C. Rhines Chairman of the Board and Chief Executive Officer Important Information On March 31, 2011, the company filed a definitive proxy statement with the Securities and Exchange Commission (the SEC) in connection with the companys upcoming 2011 annual meeting of shareholders.
